DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 12/9/21 are acknowledged. Claims 6-10, 12, 14-18, 20-21, 25-27, and 29-41 are cancelled. 
Claims 1-5, 11, 13, 19, 22-24, 28, and 42-50 are pending. Claims 1-5, 11, 13, 19, 22-24, 28, and 42-50 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the abstract of the disclosure because the term “IL13R/IL4R” comprises acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 1-5, 11, 13, 19, 22-24, 28, and 42-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 6, 9, and 17 is rendered moot by cancellation of the claims. 

The rejection of claims Claim 1-5, 22, 23, 28, 42, 43, and 45 under 35 U.S.C. 103 as being unpatentable over Karow et al (US 7,410,781 B2; filed 2/25/05; published 8/12/08) in view of Chang et al (EP 2674440 A2; filed 5/12/06; published 12/18/13) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 6 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-5, 11, 13, 19, 22-23, 28, and 42-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 6, 9, and 17 is rendered moot by cancellation of the claims. The rejection has been updated to reflect the current claim amendments. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a contiguous polypeptide comprising an extracellular domain of an IL13R protein and an IL4R polypeptide, which are derived from a companion animal species. The claims present at least two formulas for organization of the polypeptide components.  The specification indicates that the polypeptide components have specific required functions. For example, published application paragraph [0040] states that “’IL4R’ refers to an IL4R polypeptide from any vertebrate source, including mammals such as primates (e.g., humans and cynomolgus monkeys), rodents (e.g., 
The specification discloses the sequences described in claims 13 and 19 as possessing the required functions for the IL4R and IL13R protein components, and the contiguous peptide sequences of claim 24 as possessing the required function for the contiguous peptide. However, the claim encompasses proteins that do not have defined sequences, and are merely described by their functions. The claims require only 95% sequence identity to the sequences of claims 1, 13 and 19, which have between 184 and 315 amino acid residues. This would allow for 9 and 15 amino acids to vary and still meet the sequence limitation of the claims. Mutating 9 amino acids in a polypeptide of 184 amino acids to any other amino acid would produce greater than 8x1014 polypeptides. This is a vast genus, and the encompassed polypeptides have no correlation between their structure and function.  The claim and specification require specific functions, but the specification provides no guidance regarding which variants or fragments are capable of the required function.  Further, the examples provided in claim 24 do not provided sufficient embodiments for a representative number of species from such a broad genus of polypeptides. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine). As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence-based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cell (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods 
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would reasonably conclude that only the specifically enumerated polypeptides indicated by SEQ ID NO, but not the full breadth of the claims, meet the written description provision of 35 USC 112(a).  
	Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 

Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. The claims have been amended to require 95% identity, which means that the claims recite specific sequences and variants having a high percentage of sequence identity. Applicant has provided exemplary proteins, and has described three species of IL4R and IL13, and three variants postulated to retain biological activity. The specification also defines the full-length domains. Therefore, Applicant has provided a structure-function relationship for the polypeptides and a representative number of species. 
2. Applicant has provided means to identify and purify additional species. One of skill in the art would be able to experimentally identify other proteins within the claimed genus that possess the required functions. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant has not defined the structure/function correlation for the claimed genus of peptides.  According to MPEP 2163, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill 
Here, the skilled artisan would be unable to “immediately envisage” the encompassed genus of polypeptides. Applicant has isolated three species for each IL4R and IL13R, and then identified the fragments of the extracellular domains that are postulated to retain biological activity. Applicant has identified a single cysteine residue within each protein, and has provided species where the order of the fused proteins varies. However, the claimed polypeptide genus encompasses any mutation of any position within proteins that have between 184 and 315 amino acid residues. This would allow for 9 and 15 amino acids to vary and still meet the sequence limitation of the claims. As stated above, mutating 9 amino acids in a polypeptide of 184 amino acids to any other amino acid would produce greater than 8x1014 polypeptides. This is for a single species, and does not account for the variation that would be present in the other species, or the possibility of having 1-8 mutations. The issue is that one of skill in the art would not be able to identify the location and types of substitutions, additions, insertions, and deletions, that could be made and still preserve the function of the protein. Any change, anywhere along the polypeptide could alter the three-dimensional structure and folding of the protein, thus altering the function of the protein.  While the species do not have to be specifically described, there must be adequate description in the disclosure to allow one of skill in the art to select the amino acids or regions of the protein that can be altered without affecting function. Applicant has not provided this information, and it is not apparent in the art. Therefore, the structure/function correlation cannot be reasonably identified by one of skill in the art without additional experimentation. The need for experimentation to identify the structures that correlate with the required functions demonstrates that the claimed invention is not adequately described. Further, the genus is extremely broad, and giving three species of proteins and an isolated single fragment of each is not found to be representative of the breadth of variants that are encompassed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The provisional rejection of claims 1-5, 11, 13, 19, 22-24, 28, and 42-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of copending Application No. 17/287,756 (reference application) in view of Chang et al (EP 2674440 A2; filed 5/12/06; published 12/18/13) is maintained. The rejection of claims 6, 9, and 17 is rendered moot by cancellation of the claims. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are directed to a contiguous polypeptide comprising an extracellular domain of an IL13R protein and an IL4R polypeptide, which are derived from a companion animal species. The claims present at least two formulas for organization of the polypeptide components. The formulas include IL4R-L1-IL13R-L2-FP, where the linkers are optional, and FP represents a fusion partner. The polypeptide components can have a dissociation constant of 5x10-6 M for each binding partner. The fusion protein can reduce IL13 signaling, IL4 signaling, or both. The companion species can be canine, feline, or equine. The polypeptide can have an Fc as a fusion partner, and can comprise IgG1 from a species of companion animal. The polypeptide can be present in a pharmaceutical composition. The polypeptide can be glycosylated. The polypeptide can comprise a linker and linker can comprise the sequence GGGS. 
The copending claims are directed to a heterodimeric protein comprising an IL13R extracellular domain fused to a first Fc region, and an IL4R extracellular domain fused to a second Fc, where the two domains are derived from a companion animal species (see e.g. claim 1). The proteins can bind to IL13/IL4 with a dissociation that falls in the range of the instant claims (see e.g. claim 5). The heterodimeric protein reduces IL13 and/or IL4 signaling (see e.g. claim 6). The companion animal can be canine, feline, or equine (see e.g. claim 7). The sequences can be identical to the instant sequences for the extracellular domain, with the same SEQ ID NO: (see e.g. claim 11 and claim 13), and the sequence can comprise the same mutation to a cysteine (see e.g. claim 10). The Fc can be IgG from species, identical to the instant claims (see e.g. claim 14). 

Chang et al provide methods for stably tethered protein structures, which can have multiple specificities and/or functionalities (see e.g. page 1). These structures can include a fusion of a soluble component for IL-13R, and soluble component for IL-4R (see e.g. paragraph [0023]). Para. (0016]; A stably tethered structure comprising a soluble component of the receptor for IL-4R (slL-4R) and a soluble component of the receptor for IL-13 (slL-13R) would be a potential therapeutic agent for treating asthma or allergy, Para. [0023]; For purposes of therapy, the composition is administered to a mammal in a therapeutically effective amount. A suitable subject for the therapeutic and diagnostic methods disclosed herein is usually a human, although a non-human animal subject, such as mammals, cats, dogs, horses, pigs, goats, cows, alpacas, llamas or sheep is also contemplated, Para. [0123]; Proteins or peptides may be made by any technique known to those of skill in the art, including the expression of proteins, polypeptides or peptides through standard molecular biological techniques, the isolation of proteins or peptides from natural sources, or the chemical synthesis of proteins or peptides. The nucleotide and protein, polypeptide and peptide sequences corresponding to various genes have been previously disclosed and may be found at computerized databases known to those of ordinary skill in the art, Para. [0234]). Chang also specifically uses linkers that comprise GGGS, see paragraph [0283], [0285], [0289], and [0366]. Gly-Ser linkers like GGGS are specifically desirable because they provide more flexible molecules than other linkers and IgG molecules (see e.g. paragraph [0347]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the copending claims with the teaching of Chang for the purpose of creating a single protein that combined the two extracellular domains. Chang teaches that fusion of the protein domains into a stably tethered composition can have the advantage of multiple interactions for binding to an antigen protein, thus increasing the avidity of the binding to the antigen (see e.g. paragraph [0066]). The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The molecules of the copending claims comprise the same types of domains as the instant claims, and provide benefit by inhibition or reduction of IL4 and/or IL13 signaling. It would be expected, absent convincing evidence to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant acknowledges the rejection and requests that the rejection be held in abeyance until the claims are otherwise allowable.  

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        3/11/22


/BRIAN GANGLE/Primary Examiner, Art Unit 1645